Name: Commission Implementing Regulation (EU) NoÃ 1030/2013 of 24Ã October 2013 amending Regulation (EC) NoÃ 889/2008 laying down detailed rules for the implementation of Council Regulation (EC) NoÃ 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control
 Type: Implementing Regulation
 Subject Matter: cultivation of agricultural land;  marketing;  fisheries;  consumption;  agricultural policy;  foodstuff;  technology and technical regulations
 Date Published: nan

 25.10.2013 EN Official Journal of the European Union L 283/15 COMMISSION IMPLEMENTING REGULATION (EU) No 1030/2013 of 24 October 2013 amending Regulation (EC) No 889/2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Articles 13(3) and 15(2) and Article 40 thereof, Whereas: (1) Regulation (EC) No 834/2007 establishes basic requirements for the organic production of seaweed and aquaculture animals. Detailed rules for the implementation of those requirements are laid down in Commission Regulation (EC) No 889/2008 (2), as amended in particular by Commission Regulation (EC) No 710/2009 (3). (2) Pursuant to Article 95(11) of Regulation (EC) No 889/2008 national authorities may, for a period expiring on 1 July 2013, authorise those aquaculture and seaweed production units which were established and produced under nationally accepted organic rules before 1 January 2009 to keep their organic status under specified conditions. (3) Seven Member States recently submitted requests for a revision of the rules on products, substances and techniques which can be used in organic aquaculture production. Those requests should be evaluated by the Expert group for technical advice on organic production established by Commission Decision 2009/427/EC (4). (4) Organic production of seaweed and of aquaculture animals are still relatively new fields, characterised by a wide diversity and a high level of technical complexity and it has become apparent that a longer period of transition is needed. (5) In order to allow for continuity and time for the necessary evaluation of the requests submitted by Member States and avoid disruption for production units which were established and producing under nationally accepted rules before 1 January 2009, it is appropriate to extend the transitional period set up by Article 95(11) of Regulation (EC) No 889/2008. (6) In order to ensure that there is no disruption in the organic status of those production units, this Regulation should apply from 1 July 2013. (7) Regulation (EC) No 889/2008 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the regulatory Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 In paragraph 11 of Article 95 of Regulation (EC) No 889/2008, 1 July 2013 is replaced by 1 January 2015. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 189, 20.7.2007, p. 1. (2) OJ L 250, 18.9.2008, p. 1. (3) OJ L 204, 6.8.2009. p. 15. (4) OJ L 139, 5.6.2009, p. 29.